DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen (US PG Pub 2007/0009302) in view of Day et al. (US PG Pub 6,812,943).
For claim 1:  Vandermeulen teaches a tape printing system (see Figs. 2 and 4) comprising a tape printing system 16, 20 and an accommodation body comprising an accommodation body part 6, an accommodation lid part 60 located on a first side of the 6, accommodation body leg parts that support the accommodation body (see Fig. 2, portions on the opposite sides below and left of reference number 10), being located on a second side of the accommodation body part opposite to the first side (see Fig. 2, bottom side versus top side) and extending away from the second side of the accommodation body part in a direction orthogonal to a surface of the first side (see Fig. 2, the legs extend straight downward from the bottom of the circular portion), the accommodation body part including a tape roll accommodating part in which a tape roller on which a tape to be fed to a tape printing apparatus is wound and accommodated (see Fig. 4, roller 62 and tape about the axis 62, feeding the print element 16, 20), a wall part that Is provided with a tape discharge port from which the tape fed from the tape roll is discharged (see Fig. 4, the opposing of the body 6, 60 out of which the tape leaves and moves towards printer 16, 20, wherein the accommodation body 6, 60 is provided outside of the tape printing apparatus 16, 20 when the tape is fed from the tape roll to the tape printing apparatus (see Fig. 4).  Vandermeulen does not teach that a cartridge accommodation part is provided in which a ribbon cartridge that has an ink ribbon and is to be installed in the tape printing apparatus while retaining the tape fed from the tape roll is accommodated.  However, Day et al. teaches provision of a tape supply 38 and a ribbon supply 24 together (see Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tape accommodation body of Vandermeulen to also include a storage for the ribbon portion for the purpose of storing all of the consumable printing components together.
For claim 2:  The combination of Vandermeulen and Day et al. teaches the body of claim 1 but does not teach that the cartridge accommodation part is provided between the tape roll 
For claim 6:  The combination of Vandermeulen and Day et al. teaches the accommodation body of claim 1 and Day et al. further teaches that the cartridge accommodation part is provided with a cartridge retention part that retains the ribbon cartridge (see column 1, lines 30-35, holding case is a retention part for the cartridge).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen (US PG Pub 2007/0009302) and Day et al. (US PG Pub 6,812,943) as applied to claim 7 above, and further in view of Lyons et al. (US PG Pub 2007/0211099).
For claim 8:  The combination of Vandermeulen and Day et al. teaches all of the limitations of claim 8 except a coupling member that couples the tape printing apparatus and the accommodation body together.  However, Lyons et al. teaches a coupling device that couples the tape accommodation body and the tape printing apparatus together (see Figs. 10 and 11, the frame holds the printer and the tape holding portion together.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Vandermeulen and Day et al. to provide a coupling for the printer and the tape accommodation body for the purpose of ensuring the tape does not shift during printing.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record or any obvious combination thereof teaches the tape accommodation body further comprising requires delineated in claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H BANH/             Primary Examiner, Art Unit 2853